Citation Nr: 1725734	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral eye pterygium.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities (originally claimed as radiculopathy and neuropathy).

6.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities (originally claimed as radiculopathy and neuropathy).

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from May and June 2011, and May 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant is the designated payee for the Veteran, having been appointed as his fiduciary in August 2011.  

Regarding the claim for radiculopathy, the Veteran originally also noted neuropathy in his July 2010 claim, and a June 2011 VA examination reported that the Veteran did not have clinical findings of radiculopathy, but clinical finding were highly suggestive of peripheral neuropathy which is commonly associated with diabetes.  Accordingly, the Board has recharacterized the issue as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.





REMAND

First, it appears that mailings from VA were not sent to the payee's most updated address, which appears to be in Florida.  Upon remand, the payee's address should be clarified.

Next, the Veteran has a January 2012 letter from the Social Security Administration noting he is disabled and receives payment.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the records must be obtained to the extent possible.  38 C.F.R. § 3.159 (c)(2) (2016).

Next, VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The has not yet been afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  The Veteran contends that his sleep apnea is related to his service-connected acquired psychiatric disorder.  Therefore, upon remand the Veteran should be afforded a VA examination to address the nature and etiology of his claimed sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran claims he has a current neck condition due to a back injury in service, and that his neurological conditions are related to this injury as well.  See e.g., June 2010 private opinion.  Therefore, upon remand the Veteran should be afforded a VA examination to address the nature and etiology of his neck condition and any associated neurological conditions.  See McLendon, supra. 

Regarding the Veteran's claimed diabetes, he has put forth no argument or theory of entitlement as to how he incurred diabetes in service.  If and only if additional evidence is obtained regarding element (2) or (3), an in service event, injury, or disease, or indication of a nexus, should the Veteran should be afforded a VA examination.  See McLendon, supra. 

Finally, regarding the Veteran's bilateral eye condition, while the passage of time alone does not require a remand, the Board finds that another examination is warranted to assess the current nature and severity of the Veteran's service-connected bilateral eye condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Clarify the payee's current address and resend any documents as necessary.

2.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

3.  Obtain any updated VA treatment records to the extent possible.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to the Veteran's service.

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea was either (1) caused by or (2) is aggravated by the Veteran's service-connected psychiatric disorder.

If the examiner determines that the sleep apnea is aggravated by the Veteran's psychiatric disorder, the examiner should report the baseline level of severity of the neuropathy prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the sleep apnea.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability began in or is etiologically related to the Veteran's service.

Attention is directed to the June 2010 private opinion by Dr. N.V. 

The examiner must provide also provided diagnoses for the Veteran's neurological conditions of the bilateral upper and lower extremities and provide an opinion as to whether the Veteran's neurological conditions are at least as likely as not (a 50 percent probability or greater) (1) caused by or (2) is aggravated by the Veteran's cervical spine disability.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Afford the Veteran an appropriate VA eye examination, for evaluation of the current severity of his service-connected bilateral eye pterygium.  All appropriate tests should be conducted.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner should render specific findings as to the extent to which the Veteran experiences impairment of visual acuity, disfigurement, conjunctivitis, or any other symptoms associated with his pterygium.

7.  Then, after ensuring any other necessary development has been completed (including a diabetes examination only if warranted due to additional evidence), readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant and his repo have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




